DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grosskopf et al. (US 2014/0246957) hereafter “Grosskopf”.
Regarding claim 1, Grosskopf discloses a resistor pack assembly (20) comprising: an anti-rotation housing (36 and 38) comprising: a first surface (the top surface of 36); a second surface (the lower surface of 38) opposite the first surface (Fig. 3A); one or more anti-rotation lugs (see annotated Fig. 3A below) extending away from the first surface; and an internal cavity (the interior space of 38) extending from the second surface into the anti- rotation housing towards the first surface (Fig. 3A); a 

    PNG
    media_image1.png
    782
    819
    media_image1.png
    Greyscale

Regarding claim 2, Grosskopf further discloses the anti-rotation housing further comprises: one or more counter bore holes (the hole that accommodates 40A, 40B and 40C) extending from the first surface to the second surface (Fig. 3A).
Regarding claim 3, Grosskopf further discloses each of the one or more counter bore holes further comprise: a first hole (the hole with larger diameter) extending from the first surface to a seat; and a second hole (the hole that accommodates the body of 40A) extends from the seat to the second surface of the anti-rotation housing.

Regarding claim 7, Grosskopf discloses a generator (10) having a plurality of rotating components that rectify an alternating current (AC) voltage to a direct current (DC) voltage supplied to main field windings (¶ [0018-0019]), the generator comprising: a rotor shaft (12) having an inner diameter; a rectifier assembly (18) located within the inner diameter of the rotor shaft and connected to convert the AC voltage to a rectified DC voltage supplied via a first round contact bus bar that extends axially away from the rectifier assembly and a second round contact bus bar that extends axially away from the rectifier assembly (¶ [0020-0022]), the rectifier assembly comprising one or more notches (Fig. 1); and a resistor pack (20) assembly located axially adjacent to the rectifier assembly and within the inner diameter of the rotor shaft (Fig. 1), wherein the resistor pack assembly receives the DC voltage supplied by the first round contact bus bar and the second round contact bus bar, wherein the resistor pack assembly communicates the DC voltage to a main field winding (¶ [0022-0023]), and wherein the resistor pack assembly comprises: an anti-rotation housing (36 and 38) comprising: a first surface (the top surface of 36); a second surface (the lower surface of 38) opposite the first surface; and one or more anti-rotation lugs (see annotated Fig. 3A above) extending away from the first surface, wherein the one or more anti-rotation lugs engage with the notches of the rectifier assembly (Figures 1-3).
Regarding claim 8, Grosskopf further discloses the resistor pack assembly further comprises: a positive rail (48); a negative rail (46) having an inner circular face and an outer circular face located radially outward from the inner circular face (Fig. 3A); and an insulator ring (44) is interposed between the second surface of the anti-rotation housing and the outer circular face of the negative rail (Fig. 4).
Regarding claim 9, Grosskopf further discloses the anti-rotation housing further comprises: an internal cavity (the interior space of 38) extending from the second surface into the anti-rotation housing towards the first surface, wherein the positive rail is located at least partially within the internal cavity (Fig. 3A).
Regarding claim 10, Grosskopf further discloses the anti-rotation housing further comprises: one or more counter bore holes (the hole that accommodates 40A, 40B and 40C) extending from the first surface to the second surface (Fig. 3A).
Regarding claim 11, Grosskopf further discloses each of the one or more counter bore holes further comprise: a first hole (the hole with larger diameter) extending from the first surface to a seat; and a second hole (the hole that accommodates the body of 40A) extends from the seat to the second surface of the anti-rotation housing.
Regarding claim 12, Grosskopf further discloses the first hole has a first diameter and the second hole has a second diameter, the first diameter being greater than the second diameter (Fig. 3A).
Regarding claim 15, Grosskopf discloses an anti-rotation housing (36 and 38) for use in a resistor pack assembly (20), the anti-rotation housing comprising: a first surface (the top surface of 36); a second surface (the lower surface of 38) opposite the first surface; and one or more anti-rotation lugs (see annotated Fig. 3A below) extending away from the first surface (Fig. 3A).
Regarding claim 16, Grosskopf further discloses an internal cavity (the interior space of 38) extending from the second surface into the anti-rotation housing towards the first surface (Fig. 3A).
Regarding claim 17, Grosskopf further discloses the anti-rotation housing further comprises: one or more counter bore holes (the hole that accommodates 40A, 40B and 40C) extending from the first surface to the second surface (Fig. 3A).
Regarding claim 18, Grosskopf further discloses each of the one or more counter bore holes further comprise: a first hole (the hole with larger diameter) extending from the first surface to a seat; and a second hole (the hole that accommodates the body of 40A) extends from the seat to the second surface of the anti-rotation housing.
Regarding claim 19, Grosskopf further discloses the first hole has a first diameter and the second hole has a second diameter, the first diameter being greater than the second diameter (Fig. 3A).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Grosskopf in view of Burcham (US 3,629,780).
Regarding claims 5 and 13, Grosskopf discloses most of the claim limitations except for a washer located in the first hole; and a fastener extending through the washer, the first hole, and the second hole.
Burcham teaches a variable resistance control which includes a washer (28) and a fastener (18) extending through the washer (Fig. 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Grosskopf’s device according to known methods to incorporate the teachings of Burcham to include a washer in the assembly in order to completely secure the fastener in the housing.
  Regarding claims 6 and 14, the combination of Grosskopf and Burcham further teaches the washer is a Belleville washer (Fig. 3 of Burcham).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833